Citation Nr: 0112116	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-16 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The appellant asserts that her deceased spouse had active 
service in the Philippine Commonwealth Army from September 
1941 to March 1946.  As the widow of an alleged veteran, she 
seeks to establish basic eligibility for Dependency and 
Indemnity Compensation (DIC).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the Manila, Philippines, VA Regional 
Office (RO) determination that the appellant's spouse did not 
have recognized service that meets the basic eligibility 
requirements for VA benefits.


FINDING OF FACT

The U.S. Army Reserve Personnel Center (ARPERCEN) has 
certified that the appellant's deceased spouse had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces, and the appellant has not submitted 
acceptable other evidence of service.


CONCLUSION OF LAW

The appellant does not have basic eligibility for VA 
benefits.  38 C.F.R. §§ 3.1, 3.8, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The Board notes that this matter has not been subject to the 
well grounded claim requirement, and thus those provisions of 
the VCAA relating to the elimination of that requirement are 
moot.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	
(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  Unlike many questions 
subject to appellate review, a claim to establish qualifying 
service for purposes of basic eligibility by its very nature 
has an extremely narrow focus.  The RO, in the June 2000 
statement of the case, the April 2000 determination and 
January 2000 letter to the appellant, has set forth the law 
and facts in a fashion that clearly and adequately informed 
the appellant of the very limited and specific type of 
evidence needed to substantiate her claim.  The RO requested 
verification of the alleged military service of the 
appellant's deceased spouse from the National Personnel 
Records Center and received a negative response that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army including the recognized 
guerrillas in the service of the United States Armed Forces.  
There plainly is no outstanding Federal government record 
that could substantiate the claim.  There just as plainly is 
no reasonable possibility that there is any other evidence 
that could substantiate the claim by establishing qualifying 
service.  Given the circumstances of this matter, the Board 
can not find any basis under the VCAA to defer adjudication.  
Moreover, it is literally impossible to conceive that 
implementing regulations for the VCAA could change the 
picture since, in addition to changing the notice or 
development requirements, the regulations would also have to 
change the underlying substantive law outside the VCAA to 
raise any prospect of the claimant being able to substantiate 
her claim.  Accordingly, the Board finds it may proceed to 
decide this matter without prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

Persons who served in the Commonwealth Army of the 
Philippines are included for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  38 C.F.R. § 3.8(c)(1).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, the VA may accept evidence submitted by a claimant 
or sent directly to the VA by a service department, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:

(1) The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) The document contains needed 
information as to the length, time and 
character of service; and 

(3) In the opinion of the VA, the 
document is genuine and the information 
contained in it is accurate.

38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence does not meet the above requirements, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

In the instant case, although the appellant contends that her 
deceased spouse was a member of the Commonwealth Army of the 
Philippines, the evidence she submitted does not overcome the 
certification of the service department.  The appellant 
submits an affidavit signed by her late spouse in March 1953, 
which asserts that he served "during the last war" in 
Company "A", Field Artillery, Self-propelled Mount until 
his capture by Japanese forces in April 1942.  The affidavit 
reveals that the appellant's spouse escaped, but after one 
month the Japanese forces recaptured him and imprisoned him 
until January 1943.  The appellant submitted two 
certifications from the General Headquarters of the Armed 
Forces of the Philippines.  Signed by Lieutenant Colonel 
C.F.M., Assistant Adjutant General, in May 1990, the first 
affidavit certifies that Corporal [redacted] served 
in the regular Philippine Army from April 1942 through March 
1946, with excepted periods of no casualty status for an one-
week period in April 1942, and from May 1942 to September 
1942.  The second affidavit, dated in March 1997, recites the 
same service dates as the first affidavit.

In October 1990 the RO requested verification of service from 
ARPERCEN.  The RO included the full name, the date of birth, 
the place of birth, the alleged dates of service, the alleged 
unit, and the alleged service number of the alleged veteran 
in the request.  ARPERCEN responded in February 1991, 
certifying that the appellant's deceased spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas in the service of the 
United States Armed Forces.  The RO pointed out in a 
memorandum for file how records of service are maintained and 
how alleged service is verified.  As the RO further 
explained, the appellant has made no allegations that her 
deceased spouse used an alias or any other personal 
information that could possibly alter ARPERCEN's negative 
response.  Therefore, there is no basis to request a 
recertification from ARPERCEN.   Service department findings 
pertaining to active service with the U.S. Armed Forces are 
made binding upon VA for purposes of establishing entitlement 
to benefits.  See Duro v. Derwinski, 2 Vet.App. 530 (1992).

Given the applicable statutory and regulatory provisions 
recited above and the facts of this case, the Board finds 
that appellant does not meet the basic eligibility 
requirements for VA benefits.  Thus, the appellant's claim 
lacks legal entitlement under the applicable provisions.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that in a case where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

